DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a system for use with a direct current fast-charging (DCFC) station, the system comprising: a controller; a reconfigurable battery system that includes: first and second battery packs; first, second, and third switches having respective ON/OFF conductive states that are individually commanded by the controller to selectively connect the first and second battery packs in either a parallel-connected (P-connected) configuration or a series- connected (S-connected) configuration based on a desired operating mode; an electric powertrain having one or more electric machines powered via the reconfigurable battery system; and first and second charge ports each being connectable to the DCFC station via a corresponding charging cable during a DCFC event in which the first and/or second battery pack of the reconfigurable battery system is recharged via the DCFC station, wherein the first charge port is configured to receive a low charging voltage or a high charging voltage from the DCFC station, and the second charge port is configured to receive a low charging voltage that is less than half of the high charging voltage; wherein the controller is configured, when the DCFC station is able to supply the high charging voltage to the first charge port, to selectively establish the S-connected configuration via control of the respective ON/OFF conductive states of the switches, and to thereafter charge the reconfigurable battery system solely via the first charge port.
Regarding claims 2 – 9, 
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, a method for charging a reconfigurable battery system of an electrical system having a first battery pack and a second battery pack using a direct current fast- charging (DCFC) station, the method comprising: verifying, via a controller, a connection of first and second charging cables from the DCFC station with respective first and second charge ports of the electrical system, wherein the first charge port is configured to receive either of a low charging voltage or a high charging voltage from the DCFC station, and the second charge port is configured to receive a low charging voltage that is less than half of the high charging voltage; selectively establishing a series-connected (S-connected) configuration of the first and second battery packs, via the controller, by individually commanding respective ON/OFF conductive states of first, second, and third switches of the reconfigurable battery system; and charging the reconfigurable battery system solely via the first charge port when the DCFC station supplies the high charging voltage to the first charge port.
Regarding claims 11-17, the claims are dependent upon claim 10 and are therefore allowable.
Regarding claim 18 the prior art does not teach or suggest the combination of wherein, inter alia, a motor vehicle comprising: a controller; a vehicle body; road wheels connected to the vehicle body, wherein the road wheels are in rolling contact with a road surface; a rotary electric machine connected to the road wheels; a power inverter module; a reconfigurable battery system connected to the power inverter module, and including: first and second battery packs; first, second, and third switches having respective ON/OFF conductive states that are individually commanded by the controller to selectively connect the first and second battery packs in either a parallel-connected (P-connected) configuration or a series-connected (S-connected) configuration based on a desired operating mode; an electric powertrain having one or more electric machines powered via the reconfigurable battery system; and first and second charge ports each being connectable to the DCFC station via a 
Regarding claims 19-20, the claims are dependent upon claim 18 and are therefore allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,432,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/26/2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859